DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/16/21 8/9/21 10/22/21 11/5/21 6/30/22 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jheng et al (Pub No: 2018/0279168).


As to claim 1, an information interaction apparatus, comprising: a memory that stores a plurality of instructions; and a processor coupled to the memory and configured to execute the instructions (Jheng, Fig 5B 502, a UE) to: 
receive duplication transmission configuration request message(s) transmitted by one or more network devices (Jheng, [0087] Fig 11, the UE receives a radio bearer configuration request message 508), the duplication transmission configuration request message(s) being used to indicate whether one or more packet data convergence protocol entities or radio bearers in a user equipment (UE) need(s) to activate a duplication transmission mode (Jheng, [0007] Fig 11 #1106, the message is used to indicate whether to activate radio bearer duplication), wherein the duplication transmission configuration request message comprises: identity/identities of one or more radio bearers and indication information for activating or deactivating duplication transmission of the one or more packet data convergence protocol entities or radio bearers (Jheng, [0085], the RRC reconfiguration message contains identifiers for radio bearers and information for activating PDCP duplication on them).

As to claim 3, Jheng teaches wherein the processor further configured to, according to radio link quality and/or traffic features of the UE and/or the duplication transmission configuration request message(s) transmitted by the one or more network devices, determine whether the one or more packet data convergence protocol entities or radio bearers activate(s) a duplication transmission mode (Jheng, [0098][0099], determining duplication activation based on conditions (threshold/channel quality)).

As to claim 4, Jheng teaches wherein the processor further configured to transmit duplication transmission configuration notification message(s) to one or more network devices, for notifying the one or more network devices of whether the one or more packet data convergence protocol entities or radio bearers in the UE activate(s) a duplication transmission mode (Jheng, [0055], a response message is sent by the UE to the base station notifying that duplication was activated).

As to claim 5, Jheng teaches wherein the duplication transmission configuration notification message comprises identity/identities of one or more radio bearers, and indication information for activating or deactivating duplication transmission of the one or more packet data convergence protocol entities or duplication transmission of the one or more radio bearers (Jheng, [0085], the RRC reconfiguration message contains identifiers for radio bearers and information for activating PDCP duplication on them).

As to claim 6, Jheng teaches wherein the duplication transmission configuration notification message comprises: an identity of the UE, and a bitmap field for activating or deactivating duplication transmission of one or more packet data convergence protocol entities or duplication transmission of one or more radio bearers (Jheng, [0085], the RRC reconfiguration message contains identifiers for radio bearers and information for activating PDCP duplication on them)..

As to claim 7, Jheng teaches an information interaction apparatus, comprising: a memory that stores a plurality of instructions; and a processor coupled to the memory and configured to execute the instructions (Jheng, Fig 5B 504, a base station) to: transmit duplication transmission configuration notification message(s) to one or more network devices (Jheng, [0087] Fig 11 5B, the UE receives from a base station a radio bearer configuration request message 508), for notifying the one or more network devices of whether one or more packet data convergence protocol entities or radio bearers in a user equipment (UE) activate(s) a duplication transmission mode (Jheng, [0007] Fig 11 #1106, the message is used to indicate whether to activate radio bearer duplication).

As to claim 8, Jheng teaches wherein the duplication transmission configuration notification message comprises: identity/identities of one or more radio bearers, and indication information for activating or deactivating duplication transmission of the one or more packet data convergence protocol entities or duplication transmission of the one or more radio bearers (Jheng, [0085], the RRC reconfiguration message contains identifiers for radio bearers and information for activating PDCP duplication on them).

As to claim 9, Jheng teaches wherein the duplication transmission configuration notification message comprises: an identity of the UE, and a bitmap field for activating or deactivating duplication transmission of one or more packet data convergence protocol entities or duplication transmission of one or more radio bearers (Jheng, [0056], the message contains MAC header (UE identifier) and a field for activating/deactivating duplication).

As to claim 10, Jheng teaches wherein the processor further configured to determine whether the one or more packet data convergence protocol entities or radio bearers activate(s) a duplication transmission mode, according to radio link quality and/or traffic features of the UE and/or the duplication transmission configuration request message(s) transmitted by the one or more network devices (Jheng, [0098][0099], determining duplication activation based on conditions (threshold/channel quality)).

As to claim 11, Jheng teaches wherein the processor further configured to receive duplication transmission configuration request message(s) transmitted by one or more network devices, the duplication transmission configuration request message(s) being used to indicate whether one or more packet data convergence protocol entities or radio bearers in the UE need(s) to activate a duplication transmission mode (Jheng, [0055], a response message is sent by the UE to the base station notifying that duplication was activated).

As to claim  12, Jheng teaches wherein the duplication transmission configuration request message comprises: an identity of the UE, identity/identities of one or more packet data convergence protocol entities or identity/identities of one or more radio bearers, and indication information for activating or deactivating duplication transmission of the one or more packet data convergence protocol entities or duplication transmission of the one or more radio bearers (Jheng, [0085], the RRC reconfiguration message contains identifiers for radio bearers and information for activating PDCP duplication on them).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jheng as applied to claims above, and further in view of CAI et al (Pub No: 2011/0080891).



As to claim 2, Jheng teaches a duplication transmission configuration request.
Jheng does not explicitly teach the configuration request message further comprises: an identity of the UE, identity/identities of one or more packet data convergence protocol entities.
However, Cai teaches configuration request message further comprises: an identity of the UE, identity/identities of one or more packet data convergence protocol entities. (Cai, Claim 36, a bearer configuration request message comprises a UE identifier and PDCP queue identified).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Jheng and Cai to use identifiers of UE and PDCP entity because it was well known to have these components in a radio bearer configuration (Cai, Clm 18).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Centonza et al (Pub No: 2020/0382240) [0089].
Tsai et al (Pub No: 2018/0324641) Fig 9


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296. The examiner can normally be reached M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469